Citation Nr: 0731631	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  00-22 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for a respiratory 
disorder, including due to exposure to smoke.

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for a respiratory 
disorder, due to claimed asbestos exposure.

3.	Entitlement to service connection for hemorrhoids.  

4.	Entitlement to service connection for a testicular 
disorder, to include residuals of a cyst removal.

5.	Entitlement to service connection for arthritis of 
multiple joints.

6.	Entitlement to a compensable rating for bilateral hearing 
loss.




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
December 1967,    from March 1968 to March 1974, and from 
February 1976 to November 1985.

This case comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.    

Historically, the veteran did not appeal a June 1986 rating 
action, of which he was notified in July 1986, which in part, 
denied service connection for residuals of exposure to 
asbestos and which granted service connection for hearing 
loss of the right ear and for epicondylitis of the right 
elbow, each of which was assigned a noncompensable disability 
rating.  

The veteran appealed a December 1997 rating action which 
denied service connection for several disabilities, including 
that of a respiratory disorder, manifested by shortness of 
breath, claimed as due to exposure to smoke.  Also,         a 
compensable rating under 38 C.F.R. § 3.324 based on multiple 
service-connected disabilities productive of impairment was 
denied.  Whereas there is of record the June 1986 final 
denial of service connection for residuals of asbestos 
exposure,            to the extent his current claim 
pertaining to a respiratory disorder is premised upon said 
exposure, new and material evidence must first be presented 
to reopen that aspect of his claim.  See 38 C.F.R. § 3.156(a) 
(in effect prior to August 29, 2001).  So this issue is noted 
separately from his respiratory disorder, as a petition to 
reopen.  

The veteran also filed a July 2000 notice of disagreement 
(NOD) with a     November 1999 rating decision which denied 
service connection for post-traumatic stress disorder (PTSD) 
and for a depressive disorder.  Service connection was then  
granted for hypertension which was assigned a 10 percent 
disability rating and which mooted the claim for a 
compensable rating under the provisions of                   
38 C.F.R § 3.324.

Subsequently, a June 2003 rating decision granted service 
connection for hearing loss of the left ear but a 
noncompensable evaluation for bilateral hearing loss was 
continued.

Rating decisions of November 2003 and January 2004 granted 
service connection for additional disabilities, i.e., post-
traumatic headaches, tinnitus, and multiple scars.  Also, a 
July 2004 decision granted service connection for 
hypertensive cardiomyopathy with atrial fibrillation.  The 
claims for service connection for headaches and hypertensive 
cardiomyopathy were earlier on appeal.  As the veteran did 
not contest either the initial rating or effective date 
assigned, the claims have been resolved.   See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In January 2006, the Board remanded this case to the RO (via 
the Appeals Management Center (AMC) in Washington, D.C.), 
primarily in order to schedule him for an RO hearing.  
Following this, the requested hearing was held before a local 
DRO that same month.  At this time, the veteran withdrew from 
appeal a claim for service connection for tuberculosis, 
claimed as a positive purified protein derivative (PPD) test.  
See 38 C.F.R. § 20.204 (2007).


Additionally, an October 2006 rating decision of the RO 
granted service connection for PTSD -- this was considered to 
resolve both pending claims for service connection for PTSD, 
and depressive disorder (and there is no indication since    
that the veteran intends to pursue a distinct claim for 
depressive disorder).              This October 2006 decision 
also increased from 0 to 10 percent the evaluation      for 
service-connected epicondylitis, right elbow, effective from 
July 12, 2006.    The veteran has since indicated that he is 
satisfied with this increased rating for his elbow disorder, 
and hence that matter is no longer on appeal. 

The Board finds that a decision presently may be issued on 
the claims for service connection for hemorrhoids and a 
testicular disorder, as well as the claim for increased 
rating pertaining to bilateral hearing loss.  On the 
remaining matters of service connection for arthritis of 
multiple joints, and a respiratory disorder, along with the 
petition to reopen (for a respiratory disorder related to 
asbestos exposure), still further development of the record 
is required.   So these claims are again being remanded to 
the RO via the AMC.  VA will notify the veteran if further 
action is required on his part.

As a further preliminary consideration, the Board notes that 
in March 2007,              the veteran filed a formal 
application for entitlement to a total disability rating 
based on individual unemployability (TDIU).  In response, the 
RO has sent him a May 2007 notice letter explaining the 
additional evidence required to establish this claim.  
However, there is no indication from the record as of yet 
that the RO has considered and adjudicated the claim on the 
merits.  Given that the TDIU claim is based on the combined 
effect of several service-connected disabilities (including 
conditions not presently under review), it is not 
inextricably intertwined with any matter on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).                  
There is likewise no other basis upon which it is currently 
before the Board.           See 38 C.F.R. § 20.200 (2007).  
So the TDIU claim is referred to the RO for appropriate 
development and consideration.




FINDINGS OF FACT

1.	The substantive notice requirements pertaining to 
explanation of the evidence required to substantiate the 
claims presently being decided, including the mutual 
responsibility between VA and the veteran himself to obtain 
supporting evidence and information, were met in this case.  
Additionally, all relevant evidence necessary for an 
equitable disposition of these matters has been obtained.

2.	There is no evidence of the presence of a hemorrhoid 
condition, other than a single statement from the veteran as 
indicated on a recent VA outpatient clinical report.  
Assuming the condition presently exists, however, there is 
still no competent evidence linking it to an incident of his 
service.

3.	By all indication, the veteran does not currently have any 
form of testicular disorder, since following a cyst removal 
procedure in the mid-1990s it appears this condition 
resolved.  In any event, the competent medical evidence 
indicates it began several years after separation from 
service, and does not substantiate that it was incurred, or 
aggravated therein.

4.	The veteran's July 2006 VA examination for purposes of 
evaluating his bilateral hearing loss, which showed a slight 
degree of worsening over previous audiological evaluations, 
nonetheless warrants the assignment of the Level I 
designation under  the Table VI in both ears, equivalent to a 
noncompensable rating for each ear based upon the rating 
criteria.


CONCLUSIONS OF LAW

1.	The veteran does not have a hemorrhoid condition that was 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303 (2007).

2.	The veteran does not have a testicular disorder, to include 
residuals of a cyst removal that was incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2007).

3.	The criteria are not met for a compensable rating for 
bilateral hearing loss.        38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.85-4.87 Diagnostic Code (DC) 6100 (as in effect prior to 
June 10, 1999), and 4.85-4.86 DC 6100 (since June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for an already 
service-connected disability) therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that   the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  


Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the criteria on the VCAA notice to the 
claimant pertaining to        the benefit he intends to 
establish, the veteran has been duly apprised as to the 
significance of the VCAA's duty to notify and assist to the 
continuing development of his claims.  Preliminarily, through 
issuance of several notice letters, as well as the statement 
of the case (SOC) and supplemental SOCs (SSOCs) applicable to 
each claim, the requirements for content-specific notice set 
forth under the  Pelegrini II decision have effectively been 
met.   

In its December 2001 correspondence, the RO informed the 
veteran of the enactment of the VCAA, and included a 
generalized request that he identify               or provide 
evidence relevant to his claims then under consideration.  
Since then, more particularized notice letters have been 
issued to him.  A November 2003 letter pertaining to the 
increased rating claim as to hearing loss, explained the type 
of evidence required for substantiating the claim.  The April 
1999 SOC and later SSOCs offered detailed citation to and 
explanation of the applicable law and regulations.  In 
addition, this correspondence set forth an explanation as to 
the mutual responsibility between VA and the veteran himself 
to obtain further evidence relevant to the disposition of his 
claim -- including that VA would undertake reasonable 
measures to assist in obtaining further VA medical records, 
private treatment records, and other Federal records.  See 
Charles v. Principi,        16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The additional correspondence sent in June 2006, provided 
substantially similar notice information as that already 
indicated in reference to each of the claims on which a 
decision is presently being issued.  Significantly, moreover, 
the June 2006 letter included language requesting that if the 
veteran had any further evidence           in his possession 
that pertained to his appeal, to please send to the RO; he 
was further notified that if he had any other evidence or 
information which he believed would support his claim, to 
notify that agency.  Hence, on the basis of this statement, 
the fourth and final element of VCAA notice was likewise met.   

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, through an addendum to the June 2006 VCAA 
notice letter informing him of the recent holding in the 
Dingess/Hartman decision.  He has therefore been provided 
detailed notice concerning both the disability rating and 
effective date elements of his claims.

In addition to above considerations as to the content of the 
notice provided,            the relevant notice information 
must have been timely sent.  The Court in   Pelegrini II 
prescribed as the legal definition of timely notice the 
sequence of events whereby VCAA notice is provided in advance 
of the initial adjudication of the claim on appeal.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).           In 
this instance, the VCAA notice information sent to the 
veteran was provided          by means of letters dated 
subsequent to the December 1997 and November 1999 rating 
decisions on appeal.  Nonetheless, keep in mind the VCAA had 
not yet even been enacted at the time of those decisions.  So 
the RO could not have possibly complied with the requirement 
that VCAA notice precede the initial adjudication        of 
the claims, because the VCAA did not yet even exist.  See 38 
U.S.C.A.                    § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  Moreover,        
in Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notices were not issued until after the 
initial adjudication in question, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).
  
The record reflects that the RO has taken sufficient measures 
to provide the veteran with detailed VCAA notice, 
notwithstanding the timing of this notice.  In particular, 
upon the issuance of the most recent June 2006 VCAA notice 
letter, the veteran  was afforded ample opportunity within 
which to respond with further evidence        and 
information, in advance of the December 2006 SSOC continuing 
the denial of       his claims.  During this timeframe, the 
RO has obtained additional relevant treatment records, and 
arranged for him to undergo medical examinations.               
The veteran himself has provided a personal statement dated 
in February 2007.     He had not identified any further 
relevant evidence that has not yet been obtained. For these 
reasons, the Board finds that, regardless of the timing of 
the subsequent VCAA notice letter, the veteran has been 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (2005), reversed and remanded, 
444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. App. 537 
(2006). 

Moreover, in considering and adjudicating the veteran's 
claims on appeal,           VA has undertaken appropriate 
action to comply with the duty to assist him, including 
obtaining service medical records (SMRs), records from a 
military  history database from during the period the veteran 
served, and his outpatient and hospitalization records from 
several VA medical facilities.  He has also undergone several 
VA examinations in connection with the claims on appeal.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
himself has provided copies of additional SMRs from between 
1964 and 1974, relevant treatment records from various 
private physicians, and personal statements on his behalf.  
He also testified at a hearing before a local DRO in January 
2006.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Law, Regulations and Analysis

A.	Service Connection

Service connection may be granted for any current disability 
that is the result of     a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000). 

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102.  See also                
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
("[T]he VCAA simply restated what existed in section 5107 
regarding the benefit-of-the-doubt doctrine" and does not 
mandate a discussion of all lay evidence of record.)

In its review of the record pertaining to the veteran's 
claims for both hemorrhoids, and a testicular disorder, 
consideration has been given to all relevant history provided 
in the medical evidence that has been obtained.  This 
evidence as stated following the summary below, does not 
objectively substantiate that the requirements for service 
connection for these claimed conditions have been met.  

Initially, the veteran's SMRs are absent any report of 
diagnosis or treatment for either of these conditions.  Based 
on the veteran's own report, during the          January 2006 
DRO hearing, the onset of a testicular condition requiring 
surgical removal of cysts was in 1987, which would place the 
first diagnosis of it two-years post-service.  He states that 
he did have the beginning of the occurrence of the cysts 
while he was still in service.  There is no documentation 
thus far which would help establish when this disorder began.  
On the claimed condition of hemorrhoids,            the 
veteran states he experiences the condition intermittently, 
and has not set forth any specific indication of what may 
have caused it.      

The report of an April 1986 VA general medical examination 
does not include reference to the claimed conditions.

A January 1991 report from the Bath VA Medical Center (VAMC) 
of a testicular ultrasound, indicated an impression of two 
small cysts within the scrotal sac,          with the primary 
consideration of epididymal cysts.  Clinical correlation was 
requested.  A subsequent report dated in November 1993, 
pertained to an evaluation for supra testicular lumps, 
resulting in a finding of a bilateral spermatocele.  It was 
stated that the veteran had requested undergoing surgical 
excision of this condition, along with a vasectomy.  As the 
veteran himself has mentioned he later underwent this 
procedure, although it does not appear to have taken place in 
general proximity to the period of his service.  More 
detailed discussion of the immediate results of that 
procedure are not directly set forth.  In September 1996, he 
was again seen by VA physicians for testicular lumps, and 
suspected hydrocele.  A scrotal ultrasound was recommended as 
a follow-up.

An April 1997 ultrasound of the pelvis conducted at Bath 
VAMC, showed no masses in that area.  The prostate gland was 
enlarged and prostatic calculi were present.  The impression 
was prostatic calcifications.  The report of a June 1997 
colonoscopy resulted in an impression of negative 
colonoscopy.   

Then in October 1999, during a routine physical evaluation at 
the above facility,         a geno-rectal examination 
revealed that the right testes was nontender without palpable 
mass.  The left testes had a questionable small epididymal 
cyst versus a mass, and was slightly tender.  No inguinal 
hernia was palpated bilaterally.               The veteran 
complained of slight right inguinal discomfort.  There were 
no obvious palpable masses on rectal examination.  A November 
1999 testicular ultrasound was conducted in response to 
complaints of a sore left testicle with questionable mass.  
The findings of the report were normal size test testicles 
with no evidence of testicular masses.  There was no evidence 
of hydrocele.  The epididymis appeared normal.  The 
impression was of no abnormalities in the testicles.  A 
urology consultation later that month indicated no testicular 
symptoms.  Examination revealed normal genitalia, descended 
normally, as confirmed by the prior ultrasound study.  The 
prostate gland was symmetrical, soft, with no nodularity.  
The overall impression was of a normal adult male evaluation.  

Further VA evaluations records do not show the reappearance 
of the previously treated testicular condition, or other 
relevant symptoms.  A November 2001 general practitioner's 
report stated that as to the genitourinary system the testes 
were descended within the scrotal sack times two, and no 
hydroceles, varicosities or  other lesions were noted.  

A February 2004 report from N.M., a private physician, 
primarily for treatment of a cardiovascular condition, 
indicates pursuant to a general physical evaluation, that the 
genitourinary system was negative for dysuria, frequency and 
incontinence.  The gastrointestinal system was negative for 
abdominal discomfort or other conditions. 

An April 2006 evaluation from Bath VAMC, indicates with 
regard to the gastrointestinal system, a report by the 
veteran of the presence of hemorrhoids.      In reference to 
the genitourinary system, the report stated no problem 
indicated. Later records, including a general evaluation 
conducted in September 2006, do not show any relevant 
diagnosed condition. 

Having reviewed the above findings, there is no clear 
indication from the evidence of the existence of the current 
claimed disabilities.  This is particularly the case          
with claimed hemorrhoids in which the only relevant evidence 
is one record from April 2006 that reported the problem, with 
no corresponding objective clinical indication, or subsequent 
report of the condition on reevaluation.  The history of a 
claimed testicular condition is more complex, however, once 
the veteran underwent excision of a bilateral spermatocele 
along with an elective vasectomy in the mid-1990s, by all 
indication this condition resolved.  For instance, the 
November 1999 testicular ultrasound and an ensuing physical 
examination showed no abnormalities. Contemporaneous medical 
records reflect no disorder of any kind affecting the 
genitourinary system.  

As alluded to, under VA law, service connection may be 
granted only where it has been established the veteran has a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 
223,  225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310)).  In the absence of proof of present 
disability there can be no valid claim.").  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

Based the evidence presently on file in reference to the 
conditions claimed,              there is not a reasonable 
likelihood that these disorders currently exist.                  
The preponderance of the evidence consisting of extensive VA 
and private medical history on file does not indicate them to 
be disabling conditions.  

It nonetheless warrants mention that assuming for the sake of 
argument either claimed disorder was present, there is still 
no justification to find they are attributable to service, 
particularly in the absence of documentation in the SMRs.  
There is similarly no evidence representing treatment for the 
claimed disorders within a few years of discharge of service, 
to suggest a likely continuation of symptoms beginning 
therein.  The procedure involving bilateral spermatocele 
removal, in particular, was conducted more than seven-years 
after service discharge, and thus does not demonstrate that 
the cysts themselves manifested during service.  So even if 
the current claimed disabilities were proven to exist, there 
is no competent evidence indicating they are causally related 
to service.          See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."); 38 C.F.R. § 
3.303(d).  See, too, Duenas v. Principi, 18 Vet. App. 512, 
516 (2004).

In addition to the documented medical evidence, the Board has 
also considered the veteran's assertions in adjudicating 
these claims.  However, since he is a layman without the 
training and expertise to give a probative opinion on a 
medical question -- including the current diagnosis of a 
disability, and even if that condition is present, whether it 
is related to an incident of military service.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492,              494 (1992).

For these reasons and bases, the competent evidence does not 
support the veteran's claims for service connection for 
hemorrhoids, or for a testicular disorder, and the benefit-
of-the-doubt doctrine does not apply because the 
preponderance of the evidence is unfavorable.  Accordingly, 
these claims must be denied.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

B.	Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21.  In assessing the degree of disability of a service-
connected condition,               the disorder and reports 
of rating examinations are to be viewed in relation to the 
whole history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)). 
 
The present claim for increase is that of one for a 
compensable rating for bilateral hearing loss.  Some 
explanation of the relevant procedural history is necessary, 
clarifying the exact time period for which a hearing loss 
disability is being evaluated.  Previously, a June 1986 RO 
decision granted service connection for hearing loss of the 
right ear, assigning a noncompensable (i.e., 0 percent) 
rating; and denied service connection for left ear hearing 
loss.  For present purposes, in June 1997, the veteran filed 
a claim for increased rating for right ear hearing loss, and 
a petition to reopen the denied claim concerning the left 
ear.  In June 2003,         the RO reopened and granted the 
claim for left ear hearing loss -- effective June 30, 1997.  
So the RO effectively characterized the issue anew as a 
higher rating for bilateral hearing loss, from June 30, 1997.    
The underlying claim as a result, includes the determination 
on the claim for increase for right ear hearing loss, 
according to the present level of disability for a service-
connected disability since established.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

As for left ear hearing loss, that involves evaluation of the 
proper initial rating, retroactive to the effective date of 
June 30, 1997 since based on a claim for increase for a 
disability recently found to be service-connected.  
See Fenderson v. West,         12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals his initial rating, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at others).  

Notwithstanding the different procedural characterization of 
the right and left ear hearing loss claims for increased 
rating, they involve the identical timeframe from June 1997 
to the present.  There is also no prejudicial impact on 
adjudicating the claim in considering both ears according to 
the single condition of bilateral hearing loss under the 
rating criteria.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).    

Under the applicable criteria, disability ratings are 
determined by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are performed.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  Hearing loss disability 
evaluations range from 0 percent                (i.e., 
noncompensable) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating 
schedule establishes  11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in  Table VI represent nine categories of decibel 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.   

The percentage evaluation is found from Table VII by 
intersecting the vertical column appropriate for the numeric 
designation for the ear having the better hearing acuity and 
the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For 
example, if the better ear has a numeric designation Level of 
"V" and the poorer ear has a numeric designation Level of 
"VII," the percentage evaluation is 30 percent.  See 38 
C.F.R. § 4.85 (2007).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
See 64 Fed. Reg. 25,202-10 (May 11, 1999).  However, the 
method described above using Tables VI and VII was not 
changed and, therefore, has no substantive effect on the 
veteran's claim.  Nonetheless, pertinent changes were made to 
38 C.F.R. § 4.86. 
 
38 C.F.R. § 4.86(a) now provides that, when the pure-tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

Since the provisions for evaluating particularly severe cases 
became effective through the June 10, 1999 revised 
regulation, they only apply prospectively as of the date of 
the new regulation.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In any event, the 
procedures for evaluating this type of case do not apply as 
the veteran's hearing loss is not shown to manifest this 
degree of severity.
The evidence on file pertaining to continuing evaluation of 
hearing loss, consists of at first, the report of a October 
1996 VA audiological examination that diagnosed moderate high 
frequency sensorineural hearing loss, with a "noise notch" 
for      both ears but worse in the right ear.  Following 
audiological testing, including for all relevant audiometric 
thresholds (again 1,000 Hz through 4,000 Hz), the veteran had 
average hearing thresholds of 35 in the right ear, and 25 in 
the left ear.          Speech recognition scores were of 92 
percent in the right ear, and 90 percent in    the left ear, 
respectively.  On reexamination in March 2000, the average 
hearing thresholds obtained in this instance were of 40 in 
the right ear, and 28 in the left ear.  Speech recognition 
scores were 92 percent in the right ear, and 96 percent in 
the  left ear.  The veteran did not again undergo 
audiological examination until                July 2006.  At 
this point in time, however, his bilateral hearing loss had 
not substantially worsened, at least within the guidelines 
specified by the rating criteria. The average hearing 
thresholds then noted were 45 in the right ear, and 41 in the 
left ear.  Also indicated were speech recognition scores of 
94 and 96, respectively. Throughout this period, the veteran 
also occasionally underwent audiometric testing other times, 
but these test results were reported by means of illustration                 
(by puretone thresholds plotted on a graph) rather than in a 
clear numerical format lending itself to consideration under 
the rating provisions.  See Kelly v. Brown,        7 Vet. 
App. 471,  474 (1995).  In summary, the July 2006 examination 
indicating the most substantial degree of an impact upon 
auditory acuity, essentially supports the Level I designation 
under Table VI for both ears, which permits no more than         
a noncompensable rating under the rating criteria in either 
affected ear for           hearing loss. 

Given the preceding findings, at no point were the objective 
criteria met for assignment of a compensable rating for 
bilateral hearing loss.  Thus, an increase in rating is not 
warranted under the provisions of the VA rating schedule.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
However, the veteran has not shown that his bilateral hearing 
loss has caused him marked interference with employment, 
meaning above and beyond that contemplated by his current 
schedular rating.  This is particularly the case in view of 
the substantial degree of retained functional capacity.  To 
the extent there is a potential impact upon employability 
from service-connected disability, it would appear to be due 
to one of several other present service-connected conditions.     
Nor has bilateral hearing loss been shown to have 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  See Cox v. Nicholson, 20 Vet. 
App. 563, 572 (2007) (explanation required as to basis for 
denial of increased rating on extraschedular basis 
particularly when there is referral of claim for TDIU due to 
one or more service-connected disabilities).  In the absence 
of the evidence of such factors,         the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Hence, the claim for a compensable rating for bilateral 
hearing loss must be denied.  This includes consideration as 
to whether any higher rating is warranted for             
right ear hearing loss, in and of itself, since the effective 
date of service connection. 
See Fenderson, 12 Vet. App. at 125-26.  Since the 
preponderance of the evidence         is against the claim 
for a higher rating, the benefit-of-the-doubt doctrine is not 
applicable.  38 C.F.R. § 4.3; see also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

The claim for service connection for hemorrhoids is denied.  

The claim for service connection for a testicular disorder, 
to include residuals of             a cyst removal, is 
denied.

The claim for a compensable rating for bilateral hearing loss 
is denied.



REMAND

On the remaining claims on appeal of service connection for 
arthritis of multiple joints, and a respiratory disorder, as 
well as the petition to reopen (respiratory disorder due to 
asbestos exposure), further development of the evidence is 
required for the reasons set forth below.

Initially, the claim for service connection for arthritis, 
with a generalized effect on several joints, necessitates a 
present inquiry on the subject of etiology,                   
and whether said condition is causally related to service.  A 
July 2006 VA orthopedic examination report of record states a 
diagnosis, in part, of post-traumatic epicondylitis of the 
right elbow (an already service-connected condition),                
in addition to degenerative joint disease of both knees.  
There are records of continuing outpatient treatment at Bath 
VAMC over the past two years, indicating as well, a right 
shoulder joint problem, right knee pain (with a sprain and 
ligamentous tear), and cervical and lumbar disc disease, with 
facet joint arthritis.   On a January 2005 consultation, the 
veteran also reported having had a significant degree of pain 
from arthritis in the shoulders, the left knee, both hands 
and the back. Notably, a November 2004 physician's report 
from Bath VAMC indicates an assessment of "service-related" 
degenerative osteoarthritis, with involvement of both 
shoulder joints and knee joints -- without stating the 
underlying basis supporting the opinion, including if 
possibly according to the reported history           the 
veteran himself provided.    

The premise stated upon which the above arthritis (as a 
generalized disorder) is allegedly related to military 
service, consists of a series of incidents therein with a 
physical injury having been sustained.  In hearing testimony 
and supporting correspondence, the veteran describes a 
motorcycle accident in 1968 while stationed at Naval Station 
Treasure Island, in San Francisco Bay; a 1971 incident 
involving an altercation in a bar in Brunswick, Georgia, in 
which he was stabbed in the stomach, and was confronted with 
three individuals who had a tire iron;              an 
incident in the late-1970s at an anti-submarine warfare 
training center in Norfolk, Virginia, in which he fell off a 
10-foot high cement block; and an incident in which he later 
was arrested during an episode of intoxication, and he 
recalls that the arresting officers used some degree of 
physical force in the process of completing the arrest.  

His service medical records in this regard, provide 
documentation of a May 1966 motorcycle accident, with 
multiple abrasions and scratches.  A November 1965 automobile 
accident is also mentioned.  With regard to the 1971 physical 
altercation at a location off-base there are corresponding 
records of treatment for abdominal wounds.  A January 1982 
report further indicates the veteran's statement that he had 
sustained multiple trauma after a confrontation with 
policemen while on temporary leave.  A physical examination 
showed no signs of concussion, no open lacerations, and 
several bruises on the face and upper torso.  The assessment 
was of multiple trauma.  He was seen again in March 1982 for 
pain and limited range of motion in the left arm, considered 
to be related to the same incident.  In addition to objective 
information obtained, the veteran's own version of these 
events should be considered in determining the likely 
etiology of the condition claimed.                  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
See also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

Up to this point, the July 2006 examination report provides 
the diagnosis of degenerative joint disease, both knees 
(including following a claims file review), though it does 
not express an opinion on what caused the condition.  Based 
on the several diagnoses of record of arthritis at other 
joints, as well as the need for an informed opinion on the 
issue of causation, another more comprehensive medical 
examination is required.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R.            § 3.159(c)(4) (2007) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).   

The veteran's claimed respiratory disorder also requires 
additional development to determine its etiology.  The above-
mentioned July 2006 VA examination further indicated a 
diagnosis of chronic obstructive pulmonary disease (although 
it was undertaken primarily to evaluate orthopedic 
disorders).  An opinion on what caused this condition was not 
offered.  Further evidence on file includes a July 2004         
chest x-ray taken at Bath VAMC that found chronic 
interstitial changes in the lung bases.  On a November 2004 
evaluation, there was vocational, intermittent dyspnea with 
palpitations.  A September 2006 clinical record states an 
impression of shortness of breath, cough, and obstructive 
sleep apnea.  A physician's report      that month, after 
review of a pulmonary function test (PFT), and a computed 
tomography scan, stated that results were normal with no 
evidence of asbestos-related parenchymal or pleural disease; 
the assessment was that of dyspnea,        with undetermined 
etiology.

SMRs do not in and of themselves reflect a then-diagnosed 
respiratory condition.   A November 1980 report does indicate 
that based on the veteran's response to a standard 
questionnaire, it was determined that probable exposure to 
asbestos had occurred.  He had claimed exposure while working 
with lagging and pipe insulation during periodic duty in a 
shipyard.  Thus, he was placed in the Navy Asbestos Medical 
Surveillance Program.  An ensuing asbestos/respiratory 
examination revealed no abnormalities.  No further relevant 
documentation is indicated. 

During a January 2006 hearing held before a DRO, the veteran 
described an alternative series of events from service, 
potentially related to respiratory illness, stating that 
while stationed aboard the U.S.S. Wood County LST 1187, in 
1967 or 1968, there was an accident in which the stack 
exploded, and consequently the stack gas was routed through 
the living compartments on board.  He states this condition 
persisted for about a month.  Also described as a factor in 
developing a respiratory condition exposure to second-hand 
smoke from other crew members, although he himself did not 
smoke while in service.

To facilitate consideration of the veteran's claim on the 
bases stated, the RO (AMC) should attempt to obtain his 
complete service personnel file from the National Personnel 
Records Center (NPRC), which may include further information 
to substantiate exposure to asbestos, and/or the incident 
described where he had  smoke exposure due to an accident on 
board the ship on which he was stationed.  Additionally, 
following giving him an opportunity to describe the alleged 
incident in more detail (including dates within a 60-day 
period, exact location, and his unit designation at the 
time), a request should be made to the U. S. Army and Joint 
Services Records Research Center (JSSRC) for unit historical 
information             (for instance, deck logs) that would 
substantiate that incident.  See 38 C.F.R.           § 
3.159(c)(2) (2007) (VA will undertake reasonable efforts to 
obtain relevant records in the custody of a Federal 
department or agency).

Upon receipt of all additional evidence of assistance for the 
purpose of substantiating any precipitating events from 
service, if there is some objective indication of the claimed 
causal relationship between a current respiratory disorder 
and service, then a VA examination by a respiratory 
specialist should be scheduled to determine the nature of 
that condition, and as well, whether it is etiologically 
related to service -- including claimed smoke inhalation 
during an incident on the ship where the veteran was 
stationed, and any confirmed asbestos exposure.         See 
38 U.S.C.A. § 5103A(d).

An essential requirement before considering the claim for 
service connection for a respiratory disorder on the specific 
basis of in-service asbestos exposure, however, is the 
presentation of new and material evidence to reopen a prior 
(and now final) June 1986 RO rating decision which denied 
service connection for the residuals of asbestos exposure.  
See 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356          
(Fed. Cir. 1998).  At the present stage, the claimed 
respiratory illness procedurally constitutes two distinct 
claims:  the petition to reopen a claim for service 
connection for it as due to asbestos exposure, and the 
original claim for service connection for said condition on 
any basis other than asbestos exposure.  Provided that the 
former claim is eventually reopened, the adjudication of the 
claim of service connection for a respiratory disorder can 
proceed on the merits under all claimed theories of 
entitlement, and not only on the basis of other than due to 
asbestos exposure.  

Pertinent to each of the claims being remanded, there is also 
on file a May 2007 computer database report indicating that 
the veteran previously filed a claim for, and was denied 
entitlement to SSA disability benefits.  While this was a 
denial of benefits, the copy of that administrative decision 
and any supporting medical records could still have some 
significance to a pending VA claim.  So these records must be 
obtained before issuance of a decision on the matters 
remaining on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

As a final matter for purpose of comprehensive development of 
the record, further measures should be undertaken to ensure 
compliance with the provisions of the VCAA.  As mentioned, 
the VCAA became effective on November 9, 2000, and it 
prescribed several essential requirements regarding VA's 
duties to notify and assist with the evidentiary development 
of a pending claim for compensation benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.

Moreover, as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson,  483 F.3d 1311 (Fed. Cir. 
2007), the Court held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

The record indicates that the veteran already has been 
provided several notice letters that addressed the procedures 
in effect for the development of his claims, including the 
additional evidence required, and joint obligation between 
himself and VA to obtain the supporting evidence.  Likewise, 
an addendum to a June 2006 VCAA letter included notice 
information pertaining to the degree of disability and 
effective date elements of the claims, in accordance with the 
Dingess/Hartman decision.   This notwithstanding, there is 
still further applicable precedent recently set forth on the 
content of notice to be presented in connection with a 
petition to reopen.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court set 
forth additional criteria for VCAA notice regarding a 
petition to reopen, requiring that VA provide a comprehensive 
definition of "new and material" evidence.  In carrying out 
this notice obligation, VA must consider the basis for the 
previous denial and then provide an explanation of what 
evidence would be needed to substantiate the element(s) found 
insufficient in the previous denial.  The Court further held 
that failure to describe what would constitute "material" 
evidence, in particular,                in almost all 
circumstances will have a prejudicial effect upon the 
adjudication of the claim, and thus, the absence of such 
information would not be harmless error.  
In this instance, the veteran has not yet received any notice 
correspondence providing a claim-specific definition of "new 
and material" evidence as that criteria pertains to the 
petition to reopen a claim for service connection for a 
respiratory disorder, based on asbestos exposure during 
service.  To this effect, the June 1986 RO rating decision 
originally denied service connection for residuals of 
asbestos exposure, because there was no conclusive evidence 
such had occurred.    Therefore, material evidence would be 
that pertinent to the element of causation;  and the absence 
of such information would have a prejudicial impact on 
adjudicating the veteran's claim.  Consequently, a 
supplemental VCAA letter should be issued to him providing 
the requisite notice information.  

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Prior to any further adjudication of 
the veteran's petition to reopen a 
claim for service connection for    a 
respiratory disorder, due to asbestos 
exposure,           send him another 
VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.                    
This additional letter should provide a 
detailed             and case-specific 
definition of the requirement of "new 
and material evidence" as it pertains 
to this claim, as required by the 
Court's holding in           Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.	Obtain all documents pertaining to 
the veteran's prior claim for 
disability benefits from the Social 
Security Administration, and then 
associate these documents with his 
claims folder.  These records should 
include copies of any decision on the 
claim for disability benefits, as well 
as any medical records used to make the 
determination of entitlement to such 
benefits, any hearing transcripts, etc.
3.	Contact the National Personnel 
Records Center and request copies of 
all records from the veteran's service 
personnel file.  Then associate all 
records obtained with the claims file.

4.	Provide the veteran the opportunity 
to identify any additional information 
that pertains to an alleged incident 
aboard the U.S.S. Wood County LST 1187,  
in 1967 or 1968, involving an accident 
in which the stack exploded, and the 
stack gas was then routed through the 
living compartments on the ship 
(including dates this occurred within a 
60-day period, exact location, and his 
unit designation at the time).  Then 
contact the JSRRC and request any 
relevant unit history information 
pertaining to the claimed incident.      

5.	Also, obtain all additional records 
pertaining to         the veteran's 
outpatient treatment at the Bath VAMC 
dated since June 2006.  Then associate 
all records obtained with his claims 
file.

6.	Then schedule the veteran for 
appropriate VA medical examinations 
with respect to his claims for service 
connection for arthritis of multiple 
joints,         and a respiratory 
disorder.   

With respect to the orthopedic 
examiner,                    the 
designated VA physician should 
initially indicate all current 
orthopedic disorders the veteran has 
with the manifestation of arthritis 
(including but not limited to 
conditions of the bilateral shoulders, 
knees and hands), following review of 
the available x-ray evidence and/or any 
further studies deemed necessary to 
make this determination.  After 
providing this  assessment, the 
examiner should then indicate whether 
it is at least as likely as not 
(i.e., 50 percent or greater 
probability) that the diagnosed 
condition(s) is/are etiologically 
related to military service -- to 
include all relevant documentation from 
service, as well as  the veteran's own 
assertions regarding precipitating 
events therein.

The designated respiratory examiner 
should initially determine the precise 
diagnosis of any respiratory disorders 
that the veteran currently experiences.               
All diagnostic testing and clinical 
evaluation necessary to determine the 
appropriate diagnosis should be 
conducted.  The examiner should then 
provide an opinion as to whether it is 
at least as likely as not (i.e., a 
50 percent or greater probability) that 
the diagnosed condition(s) is/are 
etiologically related to military 
service -- based upon an alleged 
incident of smoke inhalation after an 
explosion on board the ship where he 
was stationed (and any consistent 
documentation in this regard), and/or 
continuing exposure to second-hand 
smoke during service. 

Provided only that there is any further 
information or evidence obtained that 
substantiates the alleged asbestos 
exposure in service occurred, then 
please also offer an opinion as to 
whether it is at least as likely as not 
that any diagnosed respiratory 
disorder(s) is/are etiologically 
related to such exposure -- taking into 
consideration all objective findings 
from service,            as well as any 
evidence of post-service occupational 
asbestos exposure.  

If no opinion can be rendered on these 
issues, without resorting to pure 
speculation, please explain why this is 
not possible. 

Also, to facilitate responding to these 
questions posed, the claims folder and 
a copy of this remand must be made 
available for each examiner's review of 
the veteran's pertinent medical 
history.  It is imperative that the 
questions posed in this remand be 
answered so VA has sufficient 
information to adjudicate the pending 
claims.

Each examiner should provide their 
respective findings in a completely 
legible examination report.   If an 
examination form is used to guide the 
examination, the submitted examination 
report must include the questions to 
which answers are provided.

7.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

8.	Then readjudicate the veteran's 
claims for service connection for 
arthritis of multiple joints, and for a 
respiratory disorder (including due to 
exposure to smoke), as well as the 
petition to reopen a claim for service 
connection for a respiratory disorder 
due to asbestos exposure, in light of 
the additional evidence obtained.  If 
these claims are not granted to the 
veteran's satisfaction, prepare another 
SSOC and send it to him and his 
representative.  Give them time to 
respond before returning the case to 
the Board for further appellate 
consideration.
The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).








 Department of Veterans Affairs


